Notice of Pre-AIA  or AIA  Status
            The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert J. Crawford on 06/29/2022.
 
In claim 1, lines 1-2, “computer-usable medium” was changed to -- computer-storage medium --.

In claim 18, line 3, “computer-usable medium” was changed to -- computer-storage medium --.
In claim 18, lines 5-6, “computer program apparatus” was changed to -- system --.



Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance:   The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1, 2, and 19, all prior art fail to teach or suggest, alone or in combination, the recited hold time reducer (HTR) system and method that allows a consumer to shortcut through a phone system and to get to a call queue to reach a human agent at an organization faster comprising: a metrics database for storing metrics about hold times and consumer call queue demand for said call queues of said organizations; a process manager that uses said metrics to determine the number and frequency of dial-and-queue processes to create and run for each of said call queues associated with each of said organizations, launches the appropriate number of said dial-and-queue processes at the appropriate frequencies, and keeps in communication with each of said dial-and-queue processes to monitor the status and health of each of said dial-and-queue processes; wherein each of said dial-and-queue processes uses information supplied by said process manager to call said call queue and navigates said phone system of said organization to reach the end of an IVR tree of said organization and the beginning of said call queue of said organization; and wherein said consumer, having the intent to reach said human agent at one of said organizations, uses a client application to send a request to said process manager to reach one of said call queues of one of said organizations; and wherein said process manager receives said request, finds an available dial-and-queue process, and then makes a connection of said new consumer to said available dial-and-queue process; whereby said consumer takes the place of said available dial-and-queue process in said call queue.  No prior art was found that discloses or teaches the limitations of claims 1, 2, and 19.
Claims 3-18 and 20-35 are dependent upon claims 2 and 19, respectively, therefore, claims 3-18 and 20-35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
June 29, 2022